EXHIBIT A
1937384 01 CL
                                                                                                               ATTORNEYS AT LAW                Palo Alto, CA

                                                                                                                                               San Diego, CA
                                                                                                               101 California
                                                                                                               5th floor                       Los Angeles, CA
                                                                                                               San Francisco, CA               Broomfield, CO
                                                                                                               94111-5800
                                                                                                               MAIN 415 693-2000               Seattle, WA
September 24, 2018                                                                                             FAX 415 693-2222
                                                                                                                                               New York, NY

                                                                                                                                               Reston, VA

J & M SALES INC., et al.                                                                                                                       Washington, DC
15001 South Figueroa Street                                                                                    www.cooley.com                  Boston, MA
Gardena, CA 90248
                                                                                                                                               Shanghai, P. R. China
                                                                                                               Taxpayer ID Number
                                                                                                               XX-XXXXXXX                      Beijing, P. R. China

                                                                                                                                               London, United Kingdom



                                                                                                                                       Invoice Number: 1937384



335275-201
Creditors Committee




                                                     For services rendered through August 31, 2018




Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      $          220,548.50


Chargeable costs and disbursements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            $                  158.56


Total Due on Current Invoice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        $           220,707.06




                                                                                                                                                                  CL 01 60072
                                                                                                    Page       2




335275-201                                                                            Invoice Number: 1937384
Creditors Committee
For services rendered through August 31, 2018 :


Date        Timekeeper                 Description                                          Hours      Amount

ASSET ANALYSIS AND RECOVERY

08/19/18    Michael Aaron Klein        B02 Review Province deck on inventory                 0.30      270.00
                                       analysis
08/20/18    Jay R. Indyke              Provide Committee with inventory appraisal            0.30      270.00
                                       information and put agency agreement.
08/20/18    Jay R. Indyke              Review Tiger inventory appraisal dated                0.40      360.00
                                       7/20/18.
08/23/18    Michael Aaron Klein        Review and comment on preliminary                     0.30      270.00
                                       liquidation analysis
08/24/18    Jay R. Indyke              Review preliminary liquidation analysis from          0.20      180.00
                                       Province.
08/24/18    Max D. Schlan              Correspond with province re liquidation               1.10      951.50
                                       analysis (.6); telephone conference with
                                       same re same (.5).
08/25/18    Michael Aaron Klein        Review revised liquidation analysis                   0.20      180.00

08/26/18    Jay R. Indyke              Review updated liquidation analysis from              0.30      270.00
                                       Province and respond with comments.
08/28/18    Jay R. Indyke              Review updated liquidation analysis from              0.20      180.00
                                       Province.

                                                              Task Total:                    3.30     2,931.50


ASSET DISPOSITION

08/17/18    Jay R. Indyke              Email reach out to Armouth and Tbeile to              0.10          90.00
                                       discuss acquisition interest.
08/19/18    Michael Aaron Klein        B02 First review of agency agreement                  0.50      450.00

08/20/18    Michael Aaron Klein        Review agency agreement                               2.60     2,340.00

08/20/18    Jay R. Indyke              Review stalking horse agency agreement for            0.80      720.00
                                       full chain liquidation.
08/20/18    Seth Van Aalten            Reviewed Agency agreement and Indyke                  0.60      540.00
                                       email notes re: same
08/21/18    Michael Aaron Klein        B02 Further review of agency agreement                1.30     1,170.00

08/22/18    Jay R. Indyke              Call with Huygens on timing for liquidation           0.20      180.00
                                       and trade terms timing.




                                                                                                              CL 01 60072
                                                                                                 Page       3




335275-201                                                                         Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                             Hours      Amount

08/22/18   Michael Aaron Klein   Review UST Hilco objection                               0.50      450.00

08/23/18   Jay R. Indyke         Review US Trustee limited objection to store             0.20      180.00
                                 closing motion.
08/23/18   Michael Aaron Klein   Update call with Fiorillo                                0.50      450.00

08/23/18   Michael Aaron Klein   Call with SBT Capital re strategic alternatives          0.80      720.00

08/30/18   Max D. Schlan         Correspond with Committee re GOB (.4);                   0.60      519.00
                                 correspond with debtors re same (.2).

                                                         Task Total:                      8.70     7,809.00


BUSINESS OPERATIONS

08/17/18   Max D. Schlan         Telephone conference with Province re                    1.10      951.50
                                 financial documents (.4); review same (.7).
08/20/18   Jay R. Indyke         Call with Huygens on visit to Debtor's stores,           0.60      540.00
                                 business plan, and meeting with CRO.
08/20/18   Jay R. Indyke         Review draft inventory analysis provided by              0.20      180.00
                                 Province.
08/21/18   Jay R. Indyke         Call with Pachulski relative to strategic                0.40      360.00
                                 business options.
08/21/18   Jay R. Indyke         Review Debtor's operating report.                        0.10          90.00

08/21/18   Jay R. Indyke         Review email from Huygens regarding store                0.20      180.00
                                 summary preference, business plan analysis.
08/21/18   Jay R. Indyke         Email exchange with Armouth and Tbeile                   0.20      180.00
                                 relative to GOB sales and strategic options.
08/21/18   Jay R. Indyke         Call with Huygens on store footprint and                 0.30      270.00
                                 profitability, sale process and exit lender
                                 process.
08/22/18   Jay R. Indyke         Further emails with Committee members on                 0.20      180.00
                                 Debtor's alleged representations to vendors
                                 on availability.
08/22/18   Jay R. Indyke         Review 4-Wall and business plan overview                 0.30      270.00
                                 from Province and provide comments.
08/22/18   Joseph W. Brown       Review Province business plan report re:                 0.20      111.00
                                 Committee call
08/22/18   Seth Van Aalten       Reviewed Province business plan analysis                 0.60      540.00




                                                                                                           CL 01 60072
                                                                                                 Page       4




335275-201                                                                         Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                             Hours      Amount
08/23/18   Jay R. Indyke         Call with Huygens relative to business plan              0.40      360.00
                                 and financing options.
08/23/18   Jay R. Indyke         Call with Tbeili relative to leveraging secured          0.20      180.00
                                 lenders to obtain lien subordination for new
                                 inventory.
08/24/18   Jay R. Indyke         Call with Huygens relative to potential factor           0.40      360.00
                                 deal to allow shipping.
08/24/18   Jay R. Indyke         Review email exchange between Huygens                    0.20      180.00
                                 and Committee relative to pricing and returns
                                 on new inventory.
08/24/18   Jay R. Indyke         Review email from Province with updated                  0.30      270.00
                                 analysis on business plan alternative
                                 scenarios.
08/28/18   Michael Aaron Klein   Review updated Province business plan                    0.60      540.00

08/28/18   Jay R. Indyke         Review revised business plan from Province.              0.30      270.00

08/29/18   Jay R. Indyke         Email exchanges between Province and                     0.20      180.00
                                 Committee members on financial reporting
                                 and Debtor's historical performance.

                                                         Task Total:                      7.00     6,192.50


CASE ADMINISTRATION

08/16/18   Jay R. Indyke         Call with R. Pachulski on Committee views of             0.50      450.00
                                 case; information requests and upcoming
                                 deadlines.
08/17/18   Joseph W. Brown       Obtain missing contact information re:                   1.30      721.50
                                 contact list from docket and internet
08/17/18   Joseph W. Brown       Review contact information provided by                   0.20      111.00
                                 Committee at formation and by e-mail
08/17/18   Joseph W. Brown       Discuss bylaws and contact list drafting with            0.30      166.50
                                 M. Schlan
08/17/18   Joseph W. Brown       Draft contact list per M. Schlan                         1.80      999.00

08/17/18   Joseph W. Brown       Draft bylaws per M. Schlan                               0.80      444.00

08/17/18   Joseph W. Brown       Revise contact list per committee                        0.30      166.50
                                 communications
08/17/18   Joseph W. Brown       Circulate contact list to Cooley team                    0.10          55.50




                                                                                                           CL 01 60072
                                                                                              Page       5




335275-201                                                                      Invoice Number: 1937384
Creditors Committee


Date       Timekeeper        Description                                              Hours      Amount
08/17/18   Jay R. Indyke     Call with Huygens on business plan,                       0.40      360.00
                             financing, critical vendor and strategic
                             alternatives.
08/17/18   Jay R. Indyke     Email with Ramallah Trading on Committee                  0.10          90.00
                             organizational matters.
08/17/18   Jay R. Indyke     Review information request sent from                      0.20      180.00
                             Province to Debtor.
08/17/18   Jay R. Indyke     Email to Pachulskito to confirm extension of              0.10          90.00
                             time for Committee to respond on financing
                             and critical vendor.
08/17/18   Jay R. Indyke     Call with Hana Financial on case status.                  0.20      180.00

08/17/18   Jay R. Indyke     Review formal Committee appointment.                      0.10          90.00

08/17/18   Jay R. Indyke     Call with Sahn and Huygens on extensions of               0.30      270.00
                             time relative to pleadings and confidentially
                             provisions.
08/17/18   Jay R. Indyke     Call with Verrilli of Rosenthal on case status.           0.20      180.00

08/17/18   Sarah A. Carnes   Emails to J. Brown re: contact list (.3); review          1.50     1,065.00
                             Cooley pro hacs and NOA (.3); review
                             bylaws (.3); review and revise committee
                             contact sheet (.6)
08/17/18   Max D. Schlan     Telephone conference with Brown re                        3.50     3,027.50
                             committee documents (.2); office conference
                             with team re case status (.6); review bylaws
                             (.8); correspond with committee members re
                             same (.5); office conference with Carnes re
                             same (.2); review first day transcript (1.2).
08/18/18   Joseph W. Brown   Review requested revisions to contact list per            0.10          55.50
                             M. Schlan
08/18/18   Jay R. Indyke     Email to Committee on info request to                     0.30      270.00
                             Debtor, confidentiality, extension of time and
                             other developments.
08/18/18   Jay R. Indyke     Review email from Sahn confirming                         0.20      180.00
                             extension of time for Committee to respond
                             to pending motions and sharing confidential
                             information and respond with Committee
                             by-laws.
08/18/18   Jay R. Indyke     Email exchange with Tuff Cookies on case                  0.20      180.00
                             status.




                                                                                                        CL 01 60072
                                                                                                Page       6




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount
08/19/18   Sarah A. Carnes       Calendar upcoming critical dates                        0.40      284.00

08/20/18   Jay R. Indyke         Email to Committee with updated contact                 0.10          90.00
                                 sheet and reminder on signing by-laws.
08/20/18   Jay R. Indyke         Email to Committee with update on signed                0.10          90.00
                                 by-laws.
08/20/18   Jay R. Indyke         Email exchange with Hana Financial on case              0.10          90.00
                                 status.
08/20/18   Jay R. Indyke         Email to Committee to schedule call for 8/21.           0.10          90.00

08/20/18   Jay R. Indyke         Call with Labov relative to critical vendors,           0.30      270.00
                                 lien review, potential litigation claims.
08/20/18   Jay R. Indyke         Call with Ali of Deals on case status.                  0.20      180.00

08/20/18   Jay R. Indyke         Email exchange with Lazarus on by-laws.                 0.10          90.00

08/20/18   Jay R. Indyke         Call with Friedberg of Seaport on case                  0.20      180.00
                                 status.
08/20/18   Jay R. Indyke         Reach out to Pachulski and Freeman to                   0.10          90.00
                                 schedule call on financing and critical
                                 vendor.
08/20/18   Jay R. Indyke         Review email exchanges between Province                 0.10          90.00
                                 and Committee members on information
                                 gathering.
08/20/18   Jay R. Indyke         Review email from Freeman confirming                    0.10          90.00
                                 extension of time to respond to matters for
                                 2nd day hearing.
08/20/18   Jay R. Indyke         Email exchange with Tbeile relative to                  0.20      180.00
                                 preferences and post-petition vendor
                                 shipments.
08/20/18   Joseph W. Brown       Revise contact list per M. Schlan and J.                0.30      166.50
                                 Indyke
08/20/18   Joseph W. Brown       Organize files re: signed bylaws per M.                 0.20      111.00
                                 Schlan
08/20/18   Sarah A. Carnes       Updates to contact list (.2); emails re: lien           0.60      426.00
                                 review (.3); emails re: engagement letter (.1)
08/20/18   Sarah A. Carnes       Review of first day motions and proposed                2.10     1,491.00
                                 orders
08/21/18   Michael Aaron Klein   Update call with Huygens                                0.50      450.00




                                                                                                          CL 01 60072
                                                                                                Page       7




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount
08/21/18   Jay R. Indyke         Call with Simard representing lenders on                0.30      270.00
                                 financing and Committee discussions on
                                 vendor shipments.
08/21/18   Jay R. Indyke         Email exchange with Labov relative to                   0.20      180.00
                                 leverage points with Debtor and Lenders.
08/21/18   Jay R. Indyke         Email exchanges with Committee members                  0.30      270.00
                                 on responding to queries from creditors and
                                 vendors.
08/21/18   Jay R. Indyke         Email exchange with Tuff Cookies on case                0.10          90.00
                                 status.
08/21/18   Jay R. Indyke         Call with Andino of Hana Financial on case              0.20      180.00
                                 status, contacts from vendors.
08/21/18   Jay R. Indyke         Emails to Committee and Debtor's counsel                0.10          90.00
                                 with fully executed Committee by-laws.
08/21/18   Joseph W. Brown       Circulate all bylaws signatures to Cooley               0.10          55.50
                                 team
08/21/18   Joseph W. Brown       Format all bylaws signatures for J. Indyke              0.20      111.00

08/21/18   Max D. Schlan         Review revised second day orders (.9);                  1.40     1,211.00
                                 correspond with Indyke re same (.2);
                                 correspond with committee members re
                                 bylaws (.3);
08/22/18   Jay R. Indyke         Email exchange with Armouth regarding                   0.20      180.00
                                 meaningfulness of threat to convert.
08/22/18   Jay R. Indyke         Email to Committee with letter to creditors to          0.10          90.00
                                 share for contact information on case.
08/22/18   Jay R. Indyke         Email exchange with Committee on certain                0.10          90.00
                                 bankruptcy basics.
08/22/18   Jay R. Indyke         Email to Armouth, Tbeile and Huygens on                 0.10          90.00
                                 sharing confidential information with
                                 interested parties that have signed NDA's.
08/22/18   Jay R. Indyke         Call with Tuff Cookies on case status.                  0.20      180.00

08/22/18   Jay R. Indyke         Comment on proposed general letter to                   0.20      180.00
                                 creditors.
08/22/18   Michael Aaron Klein   Respond to creditor inquiries                           0.30      270.00

08/22/18   Max D. Schlan         Draft committee letter for creditors (1.1);             1.40     1,211.00
                                 correspond with Indyke re same (.3).
08/23/18   Jay R. Indyke         Call with Jerry Leigh on case status.                   0.30      270.00




                                                                                                          CL 01 60072
                                                                                                 Page       8




335275-201                                                                         Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                             Hours      Amount

08/23/18   Jay R. Indyke         Call with Deals NYC on case status.                      0.30      270.00

08/23/18   Jay R. Indyke         Email exchange with Ramallah Credit                      0.10          90.00
                                 responding on case questions.
08/23/18   Jay R. Indyke         Call with Verrilli of Rosenthal on case status.          0.20      180.00

08/23/18   Jay R. Indyke         Email to Committee laying out strategic                  0.70      630.00
                                 option scenario in light of potential default
                                 with banks.
08/23/18   Joseph W. Brown       Review communications with committee re:                 0.20      111.00
                                 Debtors' financial situation
08/23/18   Michael Aaron Klein   Respond to creditor inquiries                            0.30      270.00

08/23/18   Sarah A. Carnes       Emails re: data room access and scheduling               0.20      142.00

08/23/18   Max D. Schlan         Review correspondence to committee re                    0.30      259.50
                                 case status.
08/24/18   Michael Aaron Klein   Review as entered second day orders                      0.40      360.00

08/24/18   Jay R. Indyke         Review alternative language from shipcenter              0.10          90.00
                                 to lender proposed language for 2nd day
                                 orders.
08/24/18   Jay R. Indyke         Review lender requested language on                      0.10          90.00
                                 certain 2nd day orders.
08/24/18   Jay R. Indyke         Email exchanges with vendors relative to                 0.10          90.00
                                 vendor meeting with Fallas.
08/24/18   Jay R. Indyke         Email to Committee with document                         0.40      360.00
                                 production requests to Debtor and Fallas and
                                 on developments regarding ad hoc vendor
                                 group and negotiations on go forward plan.
08/24/18   Jay R. Indyke         Call with Freeman and Pachulski relative to              0.20      180.00
                                 vendor meeting on 8/26.
08/24/18   Jay R. Indyke         Call with Huygens on upcoming meeting with               0.20      180.00
                                 vendors and Fallas.
08/24/18   Jay R. Indyke         Email to Pachulski, Freeman and Sahn                     0.10          90.00
                                 regarding meeting of top vendors and Fallas
                                 proposed for 8/26.
08/24/18   Jay R. Indyke         Call with Gabbay of Skiva relative to meeting            0.80      720.00
                                 of vendors.
08/24/18   Jay R. Indyke         Email to Gabbay relative to participation in             0.10          90.00
                                 meeting with vendors and Fallas.




                                                                                                           CL 01 60072
                                                                                                Page       9




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount
08/24/18   Sarah A. Carnes       Emails re: scheduling                                   0.20      142.00

08/26/18   Jay R. Indyke         Review email from Siva to Committee                     0.10          90.00
                                 relative to vendors meeting with Fallas.
08/26/18   Jay R. Indyke         Call with Huygens relative to discussions with          0.30      270.00
                                 various parties on vendor meeting with
                                 Fallas, budget items.
08/26/18   Jay R. Indyke         Review emails from Sahn relative to vendor              0.10          90.00
                                 meeting 8/26 with Fallas and professional
                                 participation.
08/26/18   Jay R. Indyke         Review critical dates memo generated by                 0.10          90.00
                                 Fox Rothschild and provide comments.
08/27/18   Michael Aaron Klein   Status update call with Indyke                          0.30      270.00

08/27/18   Michael Aaron Klein   Respond to creditor inquiries                           0.20      180.00

08/27/18   Jay R. Indyke         Call with Klein to update on case                       0.30      270.00
                                 developments.
08/27/18   Jay R. Indyke         Email exchange with Chrystal Art on case                0.20      180.00
                                 status.
08/27/18   Jay R. Indyke         Call with Tbeile and Gabbay relative to                 0.50      450.00
                                 issues on vendor program and financing.
08/27/18   Jay R. Indyke         Call with Huygens reporting on vendor                   0.50      450.00
                                 meeting with Fallas in New Jersey.
08/28/18   Michael Aaron Klein   Respond to vendor inquiries                             0.30      270.00

08/28/18   Jay R. Indyke         Call with Pem America on case status.                   0.30      270.00

08/28/18   Max D. Schlan         Telephone conference with Klein and Indyke              1.80     1,557.00
                                 re case status (.5); telephone conference
                                 with team, Province and Fox re same (.6);
                                 review deck for committee call (.4);
                                 telephone conference with Province re same
                                 (.3).
08/29/18   Michael Aaron Klein   Update call with J. Indyke                              0.20      180.00

08/29/18   Michael Aaron Klein   Respond to creditor inquiry                             0.30      270.00

08/29/18   Jay R. Indyke         Email exchange with Kaplan regarding                    0.10          90.00
                                 update on case status.
08/29/18   Max D. Schlan         Telephone conference with creditor re case              0.40      346.00
                                 status.
08/30/18   Michael Aaron Klein   Calls with all parties re DIP and CV issues             3.70     3,330.00




                                                                                                          CL 01 60072
                                                                                                Page      10




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount

08/31/18   Sarah A. Carnes       Email to Committee re: case status and                  0.60      426.00
                                 upcoming Committee call
08/31/18   Michael Aaron Klein   Respond to creditor inquiries                           0.30      270.00

08/31/18   Max D. Schlan         Correspond with Canby re retention                      1.10      951.50
                                 application (.4); review and revise same (.7).
08/31/18   Max D. Schlan         Correspond with Indyke re creditor inquiry              0.50      432.50
                                 (.3); telephone conference with Fox re
                                 hearing status (.2).

                                                         Task Total:                    41.50    33,886.50


CLAIMS

08/17/18   Michael Aaron Klein   Analyze proposed CV program and issues                  1.80     1,620.00
                                 related thereto
08/17/18   Jay R. Indyke         Call with Labov & Horan relative to lien                0.20      180.00
                                 investigation review and debt
                                 recharacterization investigation.
08/17/18   Max D. Schlan         Research re critical vendors (3.8); office              3.10     2,681.50
                                 conference with Klein re same (.3).
08/18/18   Jay R. Indyke         Review reclamation letter from Julius Young.            0.10          90.00

08/20/18   Max D. Schlan         Draft CV objection (3.1); research re same              7.70     6,660.50
                                 (4.6).
08/21/18   Max D. Schlan         Draft CV objection (3.4); research re same              4.60     3,979.00
                                 (1.2).
08/22/18   Jay R. Indyke         Review reclamation demand letter by 3 WEIII             0.10          90.00
                                 .
08/22/18   Jay R. Indyke         Review email exchanges between Province                 0.20      180.00
                                 and Committee on Fallas debt numbers.
08/22/18   Michael Aaron Klein   Review reclamation demands                              0.30      270.00

08/22/18   Michael Aaron Klein   Emails re vendor shipping issues                        0.30      270.00

08/22/18   Michael Aaron Klein   Review utilities objection                              0.20      180.00

08/23/18   Jay R. Indyke         Review additional notices of reclamation                0.30      270.00
                                 claims filed.
08/23/18   Jay R. Indyke         Review reclamation demands filed by several             0.40      360.00
                                 creditors.




                                                                                                          CL 01 60072
                                                                                              Page      11




335275-201                                                                      Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                          Hours      Amount
08/23/18   Jay R. Indyke         Call with Hana Financial on critical vendor           0.20      180.00
                                 program.
08/23/18   Michael Aaron Klein   Analyze reclamation demands                           0.20      180.00

08/23/18   Max D. Schlan         Review documents re CV motion (2.3);                  3.50     3,027.50
                                 correspond with Province re same (.3);
                                 telephone conference with same re same
                                 (.3); review liquidation analysis (.3);
                                 telephone conference with Province re same
                                 (.3).
08/24/18   Joseph W. Brown       Review Province analysis re: schedule of              0.20      111.00
                                 debt owed to Fallas and related
                                 documentation
08/24/18   Michael Aaron Klein   Review reclamation claims                             0.60      540.00

08/24/18   Jay R. Indyke         Review email from Fallas on schedule of               0.30      270.00
                                 debt with Fallas.
08/24/18   Jay R. Indyke         Review additional reclamation notices                 0.20      180.00
                                 served.
08/26/18   Jay R. Indyke         Review additional reclamation demands filed           0.10          90.00
                                 by several creditors.
08/27/18   Joseph W. Brown       Call with M. Schlan re: reclamation                   0.10          55.50
                                 procedures and committee communication
08/27/18   Joseph W. Brown       Review final reclamation procedures per M.            0.20      111.00
                                 Schlan
08/27/18   Joseph W. Brown       Review Critical Vendor Order with M. Schlan           0.20      111.00
                                 re: possible objection
08/27/18   Joseph W. Brown       Draft Committee Communication re:                     0.50      277.50
                                 reclamation procedures per M. Schlan
08/27/18   Joseph W. Brown       Summarize research re: critical vendor                0.30      166.50
                                 program for M. Schlan
08/27/18   Joseph W. Brown       Conduct research re: critical vendor program          1.90     1,054.50
                                 per M. Schlan
08/27/18   Joseph W. Brown       Discuss research re: critical vendor program          0.30      166.50
                                 with M. Schlan
08/27/18   Jay R. Indyke         Emails and vendors on proposed CRG                    0.10          90.00
                                 agreement on claims acquisition.




                                                                                                        CL 01 60072
                                                                                               Page      12




335275-201                                                                       Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                           Hours      Amount
08/27/18   Jay R. Indyke         Call with Huygens (.3) and then Tbeile and             0.60      540.00
                                 Lazarus (.3) on potential critical vendor
                                 resolution.
08/27/18   Jay R. Indyke         Call with Elliot of Royal Deluxe on proposed           0.20      180.00
                                 claims purchase agreement with CRG.
08/27/18   Max D. Schlan         Prepare summary on reclamation claims for              2.10     1,816.50
                                 committee (1.2); correspond with Indyke re
                                 same (.2); Correspond with Fox Rothschild
                                 re same (.2); correspond with Province re
                                 same (.2); correspond with Klein re same
                                 (.3).
08/27/18   Max D. Schlan         Draft CV objection (5.2); correspond with              5.40     4,671.00
                                 Brown re same (.2); research re same.
08/28/18   Michael Aaron Klein   Review and revise objection to CV program              2.50     2,250.00

08/28/18   Jay R. Indyke         Email exchanges with Labov and Huygens to              0.10          90.00
                                 clarify certain elements of critical vendor
                                 conditions.
08/28/18   Jay R. Indyke         Review order approving reclamation                     0.10          90.00
                                 procedures.
08/28/18   Jay R. Indyke         Call with Klein on additional developments on          0.20      180.00
                                 critical vendor.
08/29/18   Michael Aaron Klein   Further revisions to CV objection                      2.00     1,800.00

08/29/18   Jay R. Indyke         Email exchange with Klein and Schlan                   0.30      270.00
                                 regarding elements of critical vendor
                                 program.
08/29/18   Max D. Schlan         Office conference with Klein re CV objection           4.80     4,152.00
                                 (.4); revise same (3.8); correspond with
                                 Indyke re CV program (.6).

                                                        Task Total:                    46.50    39,481.50


EMPLOYEE BENEFITS/PENSIONS

08/23/18   Jay R. Indyke         Review email from PBGC regarding written               0.10          90.00
                                 confirmation regarding pension benefit plan.

                                                        Task Total:                     0.10          90.00


FEE/EMPLOYMENT APPLICATIONS




                                                                                                         CL 01 60072
                                                                                               Page      13




335275-201                                                                       Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                           Hours      Amount
08/16/18   Max D. Schlan         Financial Advisor interviews.                          1.20     1,038.00

08/17/18   Sarah A. Carnes       Emails re: Cooley retention application and            0.40      284.00
                                 conflicts
08/17/18   Max D. Schlan         Telephone conference with debtors re                   0.20      173.00
                                 conflicts.
08/20/18   Mollie N. Canby       Emails re retention application preparation            0.20          51.00
                                 and large case fee guidelines
08/21/18   Jay R. Indyke         Review supplemental declaration of                     0.10          90.00
                                 Freeman in support of Katten retention
                                 application.
08/21/18   Jay R. Indyke         Review supplemental declaration of R.                  0.10          90.00
                                 Pachulski in support of retention.
08/21/18   Mollie N. Canby       Work on Cooley's retention application                 1.80      459.00

08/21/18   Mollie N. Canby       Receive and review committee                           0.10          25.50
                                 reimbursement request for inclusion in our
                                 1st MFA
08/21/18   Sarah A. Carnes       Review of Debtors' retention applications and          1.50     1,065.00
                                 proposed orders, review OCP motion and
                                 propose order
08/22/18   Max D. Schlan         Review debtor counsel retention applications           2.50     2,162.50
                                 (1.8); draft summary re same (.4);
                                 correspond with Indyke re same (.3).
08/23/18   Michael Aaron Klein   Analyze proposed terms of Imperial retention           0.20      180.00

08/23/18   Max D. Schlan         Correspond with Province re retention.                 0.20      173.00

08/23/18   Max D. Schlan         Review Imperial retention application (1.6);           2.40     2,076.00
                                 draft summary of same (.6); correspond with
                                 Klein and Indyke re same (.2).
08/24/18   Michael Aaron Klein   Emails with Indyke re: Imperial retention              0.20      180.00
                                 terms
08/24/18   Mollie N. Canby       Emails with group re adding disclosure of              0.20          51.00
                                 connection with MidCap in Indyke
                                 Declaration
08/24/18   Mollie N. Canby       Review waiver letter with MidCap and draft             0.90      229.50
                                 paragraph disclosing details of the
                                 connection in the Indyke Declaration
08/24/18   Jay R. Indyke         Review and comment on professional fee                 0.20      180.00
                                 budget.




                                                                                                         CL 01 60072
                                                                                                Page      14




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount
08/24/18   Jay R. Indyke         Review Debtor's application to retain Imperial          0.30      270.00
                                 Capital as investment broker and note
                                 comments.
08/24/18   Max D. Schlan         Review conflicts re retention (.6); correspond          2.00     1,730.00
                                 with Canby re same (.2); review and revise
                                 retention application (1.2).
08/24/18   Max D. Schlan         Correspond with Klein and Indyke re Imperial            0.60      519.00
                                 retention application.
08/27/18   Max D. Schlan         Telephone conference with debtor re                     0.20      173.00
                                 Imperial retention.
08/29/18   Max D. Schlan         Correspond with Indyke re retention (.2);               0.40      346.00
                                 correspond with Carnes re same (.2).
08/30/18   Mollie N. Canby       Organize, compile and prepare interested                0.60      153.00
                                 parties list for inclusion in declaration iso
                                 Cooley's retention application
08/30/18   Mollie N. Canby       Emails with M Schlan re adding details of               0.60      153.00
                                 certain connections to disclosure section of
                                 declaration and update declaration
                                 accordingly
08/30/18   Max D. Schlan         Correspond with Fox re retention (.2); review           3.70     3,200.50
                                 and revise retention application (1.6);
                                 correspond with Canby re same (.4). review
                                 and revise Province retention application
                                 (1.3); correspond with Province re same (.2).
08/31/18   Mollie N. Canby       Review conflict reports and prepare schedule            0.50      127.50
                                 listing connections
08/31/18   Mollie N. Canby       Receive and review email from M Schlan re               0.30          76.50
                                 populating schedule listing additional
                                 connections and discuss same with M
                                 Schlan

                                                          Task Total:                   21.60    15,256.00


FINANCING AND CASH COLLATERAL

08/17/18   Michael Aaron Klein   Review DIP documents                                    2.60     2,340.00

08/17/18   Michael Aaron Klein   Initial call with lender group                          0.50      450.00




                                                                                                          CL 01 60072
                                                                                                  Page      15




335275-201                                                                          Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                              Hours      Amount
08/17/18   Sarah A. Carnes       Review DIP Order and credit agreement and                 5.00     3,550.00
                                 draft issues list (4.1); meeting with M. Klein
                                 re DIP Issues List (.5); emails/calls with Klein
                                 re: carve-out (.4)
08/20/18   Michael Aaron Klein   Prepare DIP objection issues list; further                0.70      630.00
                                 review of order in furtherance of same
08/20/18   Jay R. Indyke         Review email from Gooding with draft final                0.30      270.00
                                 DIP financing order.
08/20/18   Jay R. Indyke         Review entered interim DIP financing order.               0.80      720.00

08/20/18   Jay R. Indyke         Review internal list of DIP issues.                       0.10          90.00

08/21/18   Michael Aaron Klein   Review DIP issues list                                    0.20      180.00

08/21/18   Jay R. Indyke         Review email from Fratianni at Katten on DIP              0.10          90.00
                                 issues.
08/21/18   Jay R. Indyke         Review DIP financing issues list and forward              0.20      180.00
                                 to Simard for socialization with lenders.
08/21/18   Sarah A. Carnes       Revise draft DIP issues list                              0.50      355.00

08/22/18   Seth Van Aalten       Call with Heilman re: LL issues with DIP                  0.40      360.00

08/23/18   Jay R. Indyke         Review Weingarten limited objection to                    0.10          90.00
                                 financing.
08/23/18   Jay R. Indyke         Call with Gooding and Simard on financing                 0.50      450.00
                                 issues and inventory levels.
08/23/18   Jay R. Indyke         Call with SBT and certain vendors on                      0.80      720.00
                                 proposed consignment agreement.
08/23/18   Jay R. Indyke         Review limited objection to DRR to financing.             0.10          90.00

08/23/18   Jay R. Indyke         Review limited objection of SFI Ford City to              0.10          90.00
                                 financing motion.
08/23/18   Jay R. Indyke         Call with Fiorillo and Simon for IDB on credit            0.50      450.00
                                 support.
08/23/18   Michael Aaron Klein   Review additional landlord DIP objection                  0.20      180.00

08/23/18   Michael Aaron Klein   Update call with lenders                                  0.50      450.00

08/23/18   Sarah A. Carnes       Brief review of prepetition loan documents                0.50      355.00

08/24/18   Michael Aaron Klein   Review emails re: lender inserts to second                0.20      180.00
                                 day orders
08/24/18   Michael Aaron Klein   Budget analysis                                           0.40      360.00




                                                                                                            CL 01 60072
                                                                                                Page      16




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount
08/24/18   Jay R. Indyke         Call with Huygens on potential additional               0.20      180.00
                                 insider loan to cover inventory.
08/24/18   Jay R. Indyke         Review proposal from SBT on consignment                 0.20      180.00
                                 arrangement proposal.
08/24/18   Jay R. Indyke         Review limited objection of Amherst and                 0.10          90.00
                                 Albany Road landlords to DIP financing
                                 motion.
08/24/18   Jay R. Indyke         Call with Tbeile on balances to secured                 0.20      180.00
                                 creditors and potential solutions.
08/24/18   Sarah A. Carnes       Call with Province re: DIP financing (.4);              1.30      923.00
                                 summary of events of default and cure
                                 period in DIP Credit Agreement to J. Indyke
                                 (.9)
08/27/18   Sarah A. Carnes       Review of DIP Motion (.8); Interim DIP Order            4.00     2,840.00
                                 (.9); DIP Credit Agreement (1.4); revise final
                                 DIP Order (.9).
08/28/18   Michael Aaron Klein   Calls with J. Indyke and Simard re DIP                  0.50      450.00
                                 issues
08/28/18   Michael Aaron Klein   Review DIP amendment                                    0.20      180.00

08/28/18   Michael Aaron Klein   Review and revise DIP objection                         1.70     1,530.00

08/28/18   Jay R. Indyke         Review notice of first amendment to DIP                 0.10          90.00
                                 credit agreement.
08/28/18   Jay R. Indyke         Call with Klein relative to DIP financing               0.50      450.00
                                 discussions with lenders.
08/28/18   Sarah A. Carnes       Begin to draft DIP objection (4.4); calls and           5.90     4,189.00
                                 emails with Province re: budget (.8); review
                                 of CV motion and order (.7)
08/29/18   Michael Aaron Klein   Revise DIP objection                                    2.40     2,160.00

08/29/18   Michael Aaron Klein   Update call with lenders                                0.30      270.00

08/29/18   Michael Aaron Klein   Review LL DIP objections                                0.20      180.00

08/29/18   Jay R. Indyke         Review email from Carnes to Committee with              0.50      450.00
                                 draft objection to DIP financing and with
                                 taking points for creditors on other pending
                                 matters.
08/29/18   Jay R. Indyke         Call with Klein on discussion with lenders on           0.20      180.00
                                 financing and business operations.
08/30/18   Michael Aaron Klein   Further revisions to DIP objection                      0.50      450.00




                                                                                                          CL 01 60072
                                                                                                  Page    17




335275-201                                                                          Invoice Number: 1937384
Creditors Committee


Date         Timekeeper            Description                                            Hours      Amount

08/30/18     Michael Aaron Klein   Update calls with Gooding                               0.40      360.00

08/30/18     Michael Aaron Klein   Update call with debtors re open financing              1.10      990.00
                                   issues
08/30/18     Michael Aaron Klein   Review comments to DIP objection                        0.20      180.00

08/30/18     Jay R. Indyke         Call with Klein on negotiations with lenders            0.20      180.00
                                   on financing and budget.
08/30/18     Sarah A. Carnes       Review DIP Order re: carve-out language                 5.30     3,763.00
                                   and call with M. Klein re: same (.5); revise
                                   DIP Objection (4.3); calls with Banks re: DIP
                                   issues list and extension (.5)
08/31/18     Jay R. Indyke         Review emails with Lenders, Debtor and                  0.20      180.00
                                   Committee with respect to resolution on
                                   extending financing hearing.
08/31/18     Jay R. Indyke         Call with Klein on bid/ask with lenders on              0.20      180.00
                                   financing.
08/31/18     Sarah A. Carnes       Calls with creditors re: discussions with               0.50      355.00
                                   lenders
08/31/18     Michael Aaron Klein   Conferences with all parties re DIP and CV              3.60     3,240.00

                                                            Task Total:                   46.00    37,030.00


LITIGATION

08/17/18     Jay R. Indyke         Call with Bach relative to litigation support.          0.20      180.00

08/17/18     Jonathan P. Bach      Teleconference with team re status and                  0.30      270.00
                                   background
08/19/18     Jonathan P. Bach      Review first day declaration and related                1.40     1,260.00
                                   background materials
08/20/18     Michael Aaron Klein   Investigation meeting with Bach and Brown               0.60      540.00

08/20/18     Jay R. Indyke         Internal meeting with Bach, Klein and Brown             0.40      360.00
                                   on document requests regarding insider
                                   claims.
08/20/18     Jonathan P. Bach      Team meeting re next steps                              0.40      360.00

08/20/18     Joseph W. Brown       Draft initial document demands per J. Bach              0.70      388.50

08/21/18     Michael Aaron Klein   Review document demands                                 1.50     1,350.00




                                                                                                          CL 01 60072
                                                                                                Page      18




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount
08/21/18   Joseph W. Brown       Revise initial document demands per M.                  1.90     1,054.50
                                 Schlan and M. Klein
08/21/18   Joseph W. Brown       Circulate for internal review draft initial             0.10          55.50
                                 document demands
08/21/18   Joseph W. Brown       Continue to draft intiial document demands              3.20     1,776.00
                                 per J. Bach
08/22/18   Joseph W. Brown       Circulate draft initial document demands to J.          0.10          55.50
                                 Indyke and J. Bach for review
08/22/18   Joseph W. Brown       Draft further revisions to initial document             1.20      666.00
                                 demands and cover letters per M. Klein
08/22/18   Joseph W. Brown       Continue to revise initial document demands             0.40      222.00
                                 per M. Klein and M. Schlan
08/22/18   Joseph W. Brown       Draft cover letters re: initial document                0.60      333.00
                                 demands
08/22/18   Michael Aaron Klein   Review and comment on revised document                  0.80      720.00
                                 demands
08/23/18   Jay R. Indyke         Review draft information requests to Debtor             0.50      450.00
                                 and Fallas and provide comments.
08/23/18   Joseph W. Brown       Revise cover letters to initial document                0.20      111.00
                                 demands per J. Indyke
08/23/18   Joseph W. Brown       Follow-up with J. Indyke re: initial document           0.10          55.50
                                 demands per M. Klein
08/23/18   Max D. Schlan         Review and revise document requests (1.9);              2.10     1,816.50
                                 correspond with Brown re same (.2).
08/24/18   Jonathan P. Bach      Review, revise information requests;                    0.50      450.00
                                 Teleconference with J. Brown re same
08/24/18   Joseph W. Brown       Discuss additional document requests with               0.20      111.00
                                 Cooley team
08/24/18   Joseph W. Brown       Discuss with local counsel document                     0.10          55.50
                                 demands
08/24/18   Joseph W. Brown       Review committee communications re:                     0.30      166.50
                                 document demands and upcoming meetings
08/24/18   Joseph W. Brown       Call with P. Labov re: additional document              0.10          55.50
                                 demands
08/24/18   Joseph W. Brown       Proofread and finalize initial document                 0.50      277.50
                                 demands




                                                                                                          CL 01 60072
                                                                                                Page      19




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount
08/24/18   Joseph W. Brown       Serve initial document demands on opposing              0.10          55.50
                                 counsel for Michael Fallas per J. Indyke
08/24/18   Joseph W. Brown       Serve initial document demands on opposing              0.10          55.50
                                 counsel for the debtors per J. Indyke
08/24/18   Joseph W. Brown       Finalize cover letters to initial document              0.30      166.50
                                 demands
08/24/18   Joseph W. Brown       Revise intial document demands per J. Bach              0.20      111.00

08/24/18   Michael Aaron Klein   Finalize information requests                           0.40      360.00

08/25/18   Michael Aaron Klein   Emails re: discovery demands of the banks               0.20      180.00

08/26/18   Jay R. Indyke         Review final versions of document requests              0.20      180.00
                                 propounded on Debtor and Fallas.
08/26/18   Jay R. Indyke         Email exchange with Brown and team                      0.10          90.00
                                 regarding suggestion on serving discovery
                                 on lenders.
08/27/18   Michael Aaron Klein   Emails with Debtors and Fallas re: response             0.30      270.00
                                 to information requests
08/27/18   Philip J. Anton       Prepare electronically-stored information for           0.50      127.50
                                 production, for S. Carnes
08/28/18   Michael Aaron Klein   Prepare for meet and confer with debtors                1.30     1,170.00
                                 and Fallas
08/28/18   Joseph W. Brown       Schedule meet and confer with Debtors'                  0.40      222.00
                                 counsel re: document requests
08/28/18   Joseph W. Brown       Inquire with J. Bach re: meet & confer with             0.10          55.50
                                 debtors
08/29/18   Michael Aaron Klein   Meet and confer re debtor info requests                 0.50      450.00

08/29/18   Joseph W. Brown       Schedule subsequent call with debtors'                  0.10          55.50
                                 counsel re: initial document requests
08/29/18   Joseph W. Brown       Attend call with debtors' counsel re: initial           0.50      277.50
                                 document requests
08/29/18   Joseph W. Brown       Prepare for call re: initial document requests          0.20      111.00
                                 from debtors
08/30/18   Michael Aaron Klein   Meet and confer with Katten re document                 0.30      270.00
                                 requests
08/30/18   Joseph W. Brown       Draft cover letter re: initial document                 0.30      166.50
                                 demands to lenders per M. Klein




                                                                                                          CL 01 60072
                                                                                                  Page      20




335275-201                                                                          Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                              Hours      Amount
08/30/18   Joseph W. Brown       Email debtors' counsel re: file share program             0.10          55.50
                                 to be used for productions
08/30/18   Joseph W. Brown       Discuss fileshare requirements with Cooley                0.30      166.50
                                 IT re: Debtors' document productions
08/30/18   Joseph W. Brown       Compile notes re: initial document requests               0.60      333.00
                                 following meet and confer with Debtors'
                                 counsel
08/30/18   Joseph W. Brown       Follow-up call with Debtors' counsel re: initial          0.50      277.50
                                 document demands
08/31/18   Joseph W. Brown       Circulate draft initial document demands to               0.10          55.50
                                 lenders to Cooley team
08/31/18   Joseph W. Brown       Revise and proofread draft initial document               0.60      333.00
                                 demands to lenders per M. Klein
08/31/18   Joseph W. Brown       Circulate and request meeting to review draft             0.10          55.50
                                 initial document demands re: lenders to M
                                 Klein
08/31/18   Joseph W. Brown       Follow-up with Fallas' counsel re: meet and               0.10          55.50
                                 confer on initial document requests
08/31/18   Joseph W. Brown       Review First Day Papers and Declarations                  0.70      388.50
                                 re: initial document demands to lenders
08/31/18   Joseph W. Brown       Draft initial document demands to lenders                 2.70     1,498.50
                                 per M. Klein
08/31/18   Michael Aaron Klein   Review Bank document demand                               0.50      450.00

08/31/18   Max D. Schlan         Review lender document request.                           0.70      605.50

                                                         Task Total:                      31.50    21,788.50


MEETINGS

08/16/18   Jay R. Indyke         Meeting with Province post formation                      0.50      450.00
                                 meeting to discuss reach outs and
                                 information request.
08/16/18   Jay R. Indyke         Initial meeting of Committee on                           2.50     2,250.00
                                 organizational matters and to interview 8
                                 Financial Advisors.
08/17/18   Michael Aaron Klein   Initial team meeting                                      0.70      630.00

08/17/18   Jay R. Indyke         Call with Simard, Fiorello, Goulding, et. al. on          0.50      450.00
                                 financing.




                                                                                                            CL 01 60072
                                                                                               Page    21




335275-201                                                                       Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                           Hours      Amount

08/17/18   Jay R. Indyke         Internal meeting on tasks and organization             0.60      540.00
                                 regarding pleadings, sale process,
                                 investigations.
08/17/18   Jay R. Indyke         Call wit Armouth, One Step Up and Province             1.30     1,170.00
                                 on sale process and strategic alternatives.
08/17/18   Sarah A. Carnes       Meeting re: initial case task list                     1.10      781.00

08/20/18   Michael Aaron Klein   Update call with debtors                               1.10      990.00

08/20/18   Michael Aaron Klein   Office conference with J. Indyke and                   2.60     2,340.00
                                 telephone call with Huygens re business plan
08/20/18   Michael Aaron Klein   Strategy meeting                                       0.80      720.00

08/20/18   Michael Aaron Klein   Office conferences with M. Schlan & J. Inyke           0.50      450.00
                                 re CV objections
08/20/18   Jay R. Indyke         Call with Pachulski and Freeman relative to            1.10      990.00
                                 critical vendor, financing, plan issues.
08/20/18   Jay R. Indyke         Internal meeting with team on strategizing             1.40     1,260.00
                                 regarding upcoming matters on for hearing
                                 and business alternatives.
08/20/18   Joseph W. Brown       Meet with J. Indyke, J. Bach and M. Klein re:          0.20      111.00
                                 initial document demands
08/20/18   Joseph W. Brown       Meet with J. Indyke, S. Van Aalten, M. Klein,          1.40      777.00
                                 M. Schlan and S. Carnes re: retention,
                                 current work and interim orders
08/20/18   Seth Van Aalten       Meeting with team re: preparation of                   0.80      720.00
                                 objections for second day hearing
08/20/18   Sarah A. Carnes       Meeting to discuss CV and DIP objection                1.30      923.00

08/20/18   Max D. Schlan         Office conference with team re case status.            1.40     1,211.00

08/21/18   Michael Aaron Klein   Calls with all parties re case status                  1.20     1,080.00

08/21/18   Michael Aaron Klein   Committee call                                         1.10      990.00

08/21/18   Jay R. Indyke         Call with Huygens and team on next steps               0.40      360.00
                                 based on Committee call and conference on
                                 Sahn, Fallas' counsel.
08/21/18   Jay R. Indyke         Call with Committee relative to critical               1.40     1,260.00
                                 vendor, business plan and financing.
08/21/18   Jay R. Indyke         Call with Huygens and Cabello of Province              0.80      720.00
                                 on business plan and critical vendor.




                                                                                                       CL 01 60072
                                                                                                Page    22




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount
08/21/18   Joseph W. Brown       Meet with M. Klein to review draft initial              0.70      388.50
                                 document demands
08/21/18   Sarah A. Carnes       Call with Province (.4); call with Committee            1.60     1,136.00
                                 (1.2)
08/21/18   Max D. Schlan         Telephone conference with team and                      4.60     3,979.00
                                 province re case status (2.1); prepare for
                                 committee call (1.1); attend same (1.4).
08/22/18   Jay R. Indyke         Call with Debtor's advisors on discussions              0.70      630.00
                                 with Committee on strategic options and
                                 GOB time lines.
08/22/18   Jay R. Indyke         Conference call with Committee to review                1.40     1,260.00
                                 business plan and discuss strategic options.
08/22/18   Jay R. Indyke         Call with Debtors' representatives and Fallas'          0.80      720.00
                                 representatives on strategic alternatives.
08/22/18   Joseph W. Brown       Meet with M. Klein re: further revisions to             0.30      166.50
                                 initial document demands
08/22/18   Joseph W. Brown       Attend part of Committee call with Cooley               0.60      333.00
                                 team
08/22/18   Michael Aaron Klein   Committee call                                          1.50     1,350.00

08/22/18   Seth Van Aalten       Committee call to discuss liquidation                   0.90      810.00
                                 alternatives and business plan
08/22/18   Sarah A. Carnes       Call with Debtors and counsel to Fallas (.7);           3.00     2,130.00
                                 call with Committee (1.5); follow-up call with
                                 Debtors (.8)
08/22/18   Max D. Schlan         Committee Call (1.5); prepare for same (.6)             2.10     1,816.50

08/28/18   Michael Aaron Klein   WIP discussions with team                               0.80      720.00

08/28/18   Michael Aaron Klein   All hands professionals call to prepare for             1.00      900.00
                                 tomorrow's call with committee
08/29/18   Michael Aaron Klein   Committee call                                          1.30     1,170.00

08/29/18   Joseph W. Brown       Attend 8/29 Committee call                              1.30      721.50

08/29/18   Jay R. Indyke         Call with Committee on financing, critical              1.00      900.00
                                 vendors business plan and strategic options.
08/29/18   Sarah A. Carnes       Prepare for and attend Committee call                   1.10      781.00




                                                                                                        CL 01 60072
                                                                                                Page    23




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount
08/29/18   Sarah A. Carnes       Meeting with M. Klein to discuss DIP                    5.00     3,550.00
                                 financing (.5); revise DIP Objection (3.6);
                                 email to Committee members on case status
                                 and DIP objection (.9)
08/29/18   Max D. Schlan         Committee call.                                         1.30     1,124.50

08/31/18   Joseph W. Brown       Meet with M. Klein re: revisions to initial             0.30      166.50
                                 document demands to lenders
08/31/18   Sarah A. Carnes       Call with Debtors re: going concern                     0.40      284.00

                                                          Task Total:                   56.40    46,210.00


PLAN AND DISCLOSURE STATEMENT

08/21/18   Jay R. Indyke         Call with Freeman relative to strategic                 0.30      270.00
                                 options.
08/21/18   Jay R. Indyke         Email exchanges with Labov on strategy                  0.20      180.00
                                 options.
08/21/18   Jay R. Indyke         Call with Huygens relative to discussion with           0.30      270.00
                                 Debtor and Fallas' counsel on strategic
                                 alternatives.
08/22/18   Jay R. Indyke         Call with Feldman relative to strategic                 0.30      270.00
                                 options for Committee.
08/22/18   Jay R. Indyke         Call with Freeman relative to Committee call            0.30      270.00
                                 on strategic options.
08/24/18   Jay R. Indyke         Call with Tbeile relative to strategic                  0.20      180.00
                                 alternatives.
08/24/18   Jay R. Indyke         Call with Tbeile on strategic options on                0.40      360.00
                                 acquisition potential and inventory
                                 alternatives.
08/24/18   Jay R. Indyke         Call with Huygens relative to strategic                 0.30      270.00
                                 options on acquisition potential.
08/26/18   Jay R. Indyke         Follow-up call with Huygens on discussions              0.20      180.00
                                 with Tbeile on strategic option for creditors.
08/31/18   Michael Aaron Klein   Further analysis of strategic alternatives              1.20     1,080.00

                                                          Task Total:                    3.70     3,330.00


TRAVEL




                                                                                                        CL 01 60072
                                                                                                Page      24




335275-201                                                                        Invoice Number: 1937384
Creditors Committee


Date       Timekeeper            Description                                            Hours      Amount

08/16/18   Jay R. Indyke         Travel to Wilmington to NY at 1/2 time.                 1.20     1,080.00

08/16/18   Max D. Schlan         Travel back to NY BILL AT HALF TIME.                    1.10      951.50

                                                        Task Total:                      2.30     2,031.50


LEASES AND EXECUTORY CONTRACTS

08/21/18   Jay R. Indyke         Call with RCS on involvement in case on real            0.20      180.00
                                 estate.
08/21/18   Jay R. Indyke         Review Allenex Investments objection to                 0.10          90.00
                                 motion to extend time on leases.
08/23/18   Jay R. Indyke         Review limited objections of DLC                        0.10          90.00
                                 Management to store closing motion.
08/23/18   Joseph W. Brown       Call with M. Schlan re: National Stores                 0.20      111.00
                                 inventory and stub rent
08/23/18   Michael Aaron Klein   Review rejection procedures motion                      0.30      270.00

08/24/18   Joseph W. Brown       Call with M. Schlan re: rejection of unexpired          0.20      111.00
                                 leases
08/24/18   Joseph W. Brown       Summarize Debtors' motion re: assumption                0.30      166.50
                                 and rejection of unexpired leases for M.
                                 Schlan
08/24/18   Joseph W. Brown       Review Debtors' motion re: assumption and               0.40      222.00
                                 rejection of unexpired leases per M. Schlan
08/24/18   Jay R. Indyke         Review Debtor's motion to establish license             0.10          90.00
                                 rejection procedures.
08/24/18   Jay R. Indyke         Call with I. Gold representing DC landlord on           0.20      180.00
                                 stub rent issues.
08/24/18   Max D. Schlan         Office conference with Brown re rejection               0.60      519.00
                                 procedures (.2); correspond with same re
                                 same (.4).
08/28/18   Michael Aaron Klein   Call with Gold LL issues                                0.30      270.00

08/31/18   Jay R. Indyke         Review communications with LeHane on                    0.10          90.00
                                 stub rent issues.
08/31/18   Sarah A. Carnes       Emails re: stub rent                                    0.20      142.00

                                                        Task Total:                      3.30     2,531.50




                                                                                                          CL 01 60072
                                                                                                             Page      25




335275-201                                                                                    Invoice Number: 1937384
Creditors Committee


Date          Timekeeper                        Description                                          Hours       Amount
PREPARATION FOR AND ATTENDANCE AT COURT HEARINGS

08/17/18        Michael Aaron Klein             Review first day transcript                           1.60      1,440.00

08/21/18        Jay R. Indyke                   Review email from Freeman on moving                   0.10          90.00
                                                calendar dates for hearings.
08/21/18        Jay R. Indyke                   Review email from Freeman on continued                0.10          90.00
                                                hearing date for DIP financing and vendor
                                                motion.
08/23/18        Jay R. Indyke                   Email with local counsel on adjournment of            0.10          90.00
                                                8/28 hearing.
08/24/18        Jay R. Indyke                   Review email from Freeman on adjourning               0.10          90.00
                                                key hearings to 9/5 and respond on agenda.
08/26/18        Jay R. Indyke                   Review notice of agenda from 8/28 court               0.10          90.00
                                                hearing.
08/31/18        Jay R. Indyke                   Review email exchanges regarding notice of            0.10          90.00
                                                agenda for 9/5 hearing and possible
                                                continuance.

                                                                        Task Total:                   2.20      1,980.00



Total Fees                                                                                                   $220,548.50



Fee Summary:

Timekeeper                            Type                                     Rate          Hours                  Total
Jay R. Indyke                         Partner                                   900          51.60             46,440.00
Jonathan P. Bach                      Partner                                   900           2.60              2,340.00
Seth Van Aalten                       Partner                                   900           3.30              2,970.00
Michael Aaron Klein                   Special Counsel                           900          61.50             55,350.00
Max D. Schlan                         Associate                                 865          71.70             62,020.50
Sarah A. Carnes                       Associate                                 710          44.20             31,382.00
Joseph W. Brown                       Associate                                 555          33.50             18,592.50
Mollie N. Canby                       Paralegal                                 255           5.20              1,326.00
Philip J. Anton                       Lit/E-Discovery Svcs.                     255            .50                127.50



For costs and disbursements recorded through August 31, 2018 :




                                                                                                                       CL 01 60072
                                                          Page      26




335275-201                                    Invoice Number: 1937384
Creditors Committee



CourtCall J & M Sales hearing on 08/08/2018                   128.00
Joseph W. Brown

Reproduction of Documents                                         3.80

Taxi                                                             26.76

Total Costs                                                   $158.56


Total:                                                    $220,707.06




                                                                    CL 01 60072
                                                                                                ATTORNEYS AT LAW             Palo Alto, CA

                                                                                                                             San Diego, CA
                                                                                                101 California
                                                                                                5th floor                    Los Angeles, CA
                                                                                                San Francisco, CA            Broomfield, CO
                                                                                                94111-5800
                                                                                                MAIN 415 693-2000            Seattle, WA
September 24, 2018                                                                              FAX 415 693-2222
                                                                                                                             New York, NY

                                                                                                                             Reston, VA

J & M SALES INC., et al.                                                                                                     Washington, DC
15001 South Figueroa Street                                                                     www.cooley.com               Boston, MA
Gardena, CA 90248
                                                                                                                             Shanghai, P. R. China
                                                                                                Taxpayer ID Number
                                                                                                XX-XXXXXXX                   Beijing, P. R. China

                                                                                                                             London, United Kingdom



335275-201                                                                                                           Invoice Number: 1937384
Creditors Committee



                                                             REMITTANCE ADVICE

                                           Please include this Remittance Advice with your payment



 For current services rendered through 8/31/2018-Invoice No. 1937384:

 Fees                                                                                                                   $          220,548.50

 Chargeable costs and disbursements                                                                                     $                  158.56

 Total Due on Current Invoice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       $           220,707.06




                                                                       Cooley LLP
                                                              101 California Street, 5th floor
                                                              San Francisco, CA 94111-5800

                                                                      Tax ID# XX-XXXXXXX

                                             Payment may be made by wire transfer or ACH:
                                               Wells Fargo Bank - San Francisco, CA 94104
                                   Account # 4129155206 ABA Routing # 121000248 Swift # WFBIUS6S
                                   When making electronic payments please provide invoice number(s)
                                             and send remittance advice to AR@cooley.com

                            Invoices are due and payable upon receipt. Any unpaid balance after 30 days may
                                                          accrue late charges.




                                                                                                                                                CL 01 60072
